  8:17-cr-00336-RFR-SMB Doc # 205 Filed: 07/30/21 Page 1 of 2 - Page ID # 676




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:17CR336

       v.
                                                                 ORDER
COLTER KEFFER,

                     Defendant.


       This matter is before the Court on defendant Colter Keffer’s (“Keffer”) pro se
Emergency Motion for Compassionate Release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i)
and for Appointment of Counsel (Filing No. 197). To facilitate the Court’s prompt review
of that motion, the Court ordered the United States Probation and Pretrial Services Office
for the District of Nebraska (“Probation Office”) to investigate Keffer’s request and
appointed attorney Jon S. Natvig (“Natvig”) to represent Keffer under the Criminal Justice
Act.   The original scheduling order relating to Keffer’s motion required both the
government and Keffer to file any additional briefing within ten days of the compassionate
release report (Filing No. 198). The Probation Office filed its report on May 12, 2021
(Filing No. 220).

       On May 28, 2021, Natvig filed an unopposed motion to extend that briefing deadline
by forty-five days. The Court granted Natvig’s request and extended the briefing date to
July 19, 2021. The government submitted its brief on that date (Filing 204). Natvig did
not. Court staff sent an email to Natvig from on July 21, 2021, reminding him of the
briefing deadline. Natvig did not respond. On July 26, 2021, Court staff contacted Natvig
by phone to again remind him that the briefing deadline had passed. Natvig stated that he
was having “trouble getting a hold of his client.” He was reminded at that time that he
needed to provide some sort of response to the Court by the end of that day, which would
include any necessary requests for continuance. Again, Natvig neither responded nor
  8:17-cr-00336-RFR-SMB Doc # 205 Filed: 07/30/21 Page 2 of 2 - Page ID # 677




requested a continuance. Almost eleven days has passed since the extended briefing
deadline.

      Based on the foregoing, Natvig is directed to show cause within five days of the
date of this order why he has not responded.

      IT IS SO ORDERED.

      Dated this 30th day of July 2021.

                                                   BY THE COURT:



                                                   Robert F. Rossiter, Jr.
                                                   Chief United States District Judge




                                               2
